Citation Nr: 0336636	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for auras and epilepsy 
seizures.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 9 to July 
30, 1948.

This matter comes to the Board of Veteran's Appeals (board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The May 2002 rating decision also denied entitlement to 
service connection for a spinal condition.  However, in his 
November 2002 substantive appeal, the veteran expressly 
limited his appeal to his claim for service connection for 
auras and epilepsy seizures.  As such, the Board construes 
the veteran's written statement as a withdrawal of his claim 
of entitlement to service connection for a spinal condition.  
See 38 C.F.R. § 20.204(b) (2003). 


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the veteran entered service on July 
9, 1948.  According to a Report of Aptitude for the Marine 
Corps, dated later that month, he was admitted to the 
Psychiatric Unit on his first training day because of bed 
wetting of "life-long duration."  It was noted that the 
veteran's teenage brother also wet the bed.  The veteran gave 
a history of being truant from school, running way from home 
and biting his fingernails.  His father had a "nervous 
breakdown" characterized by attacks of trembling and was 
unable to work.  It was noted that the veteran was an 
immature, inadequate, rather effeminate boy who said he 
wanted to get out of the Marines "if" he was not able to 
stop wetting the bed but explained he could not wetting it.  
It was further noted that the veteran's enuresis was one 
expression of a personality disorder that rendered him unfit 
for service.  It was recommend that the veteran be discharged 
as unsuitable for service due to a personality disorder.

According to a March 1990 private treatment record from 
S.K.C., M.D., the veteran gave a history of seizure disorder 
for 11 years and nothing prior to that time.  Dr. S. C. 
concluded that the veteran had a tonic-clonic seizure in 
February (1990, apparently) for which medication was 
prescribed.  

In a May 2001 written statement, R.C.W., M.D., M.P.H., said 
the veteran gave a history of epilepsy that began in July 
1948 in service.  Dr. R.W. said he had no independent 
information to support or refute the veteran's conclusion 
that the current medical problem he had was the result of the 
events in 1948.   However, Dr. R.W. also said "[t]he MRI I 
obtained on [the veteran] dated 8/99 [could] be compatible 
with the history of vascular disease resulting from events in 
1948."  In light of Dr. R.W.'s statement, and given the fact 
that the physician was unable to review the veteran's medical 
records, the Board believes the veteran should be afforded a 
VA examination to determine the etiology of his currently 
diagnosed seizure disorder.

Also, the veteran requested that the RO obtain medical 
records from R.H.T, M.D., who he said treated him from 1960 
to 1995 for seizures, however, that record request was 
returned by the U.S. Post Office because the addressee was 
unknown.  But a June 2002 brief statement from Dr. R.T. shows 
a different address for the physician.  The Board believes 
further effort should be made to obtain the veteran's medical 
records from Dr. R.T.

The record also reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO advised the veteran 
of the VCAA in a letter dated in July 2001, he was only given 
60 days within which to submit additional evidence (although 
in a signed statement dated that month, he said he had no 
more medical evidence to submit in support of his claim).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
made a conclusion similar to the one reached in DAV v. 
Secretary, supra.  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  But see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. §§ 5102, 5103).

In view of the foregoing, due process, as mandated by the 
recent decisions of the Federal Circuit, and the General 
Counsel precedent opinion, demands that this case be REMANDED 
to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The RO should contact Robert H. Thayer, 
M.D., 5241 Montoya Drive, El Paso, Texas, 
79932, and request all records regarding 
the veteran's treatment for seizure 
disorder.  Dr. Thayer should be specially 
asked to provide the year in which he 
began to treat the veteran for a seizure 
disorder.

3.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorder at issue since June 2002.  
The RO should then request all pertinent 
medical records from these medical 
providers.

4.	The veteran should be scheduled for an 
appropriate VA examination (e.g., 
neurologic) to determine the etiology of 
any auras and epilepsy seizures found to 
be present.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  The 
examiner is requested to provide an 
opinion concerning the etiology of any 
auras and epilepsy seizures found to be 
present, to include whether it is at least 
as likely as not (i.e., at least a 50-50-
probability) that any currently diagnosed 
auras and epilepsy seizures was caused by 
military service, including the findings 
noted in the veteran's service medical 
records, including entries in the July 
1948 Report of Aptitude for the Marine 
Corps, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  If, and only if, a 
seizure disorder is diagnosed, the 
examiner is requested to answer the 
following questions:  a) If the veteran 
has such a disability (or disabilities), 
does it represent a disease process or the 
residuals of an injury?  (b) Taking into 
consideration the evidence incorporated in 
the July 1948 service medical records (and 
May 2001 statement from Dr. Robert C. 
Woody), when was the disability (or 
disabilities) incurred?  (c) If any 
disability was incurred before July 1948, 
was there an increase in disability, 
beyond the natural progress of the 
disorder, during the veteran's period of 
military duty.  The examiner is 
particularly requested to address the 
opinion expressed in the May 2001 written 
statement from Dr. Robert C. Woody.  A 
rationale should be provided for all 
opinions offered.  The veteran's claims 
file should be made available to the 
examiner prior to examination, and the 
examination report should indicate whether 
the veteran's medical records were 
reviewed.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
service connection for auras and epilepsy 
seizures.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
October 2002 statement of the case (SOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


